Citation Nr: 0616361	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  01-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In December 2000 and January 2001 rating decisions, the RO 
confirmed the prior denial of service connection for post-
traumatic stress disorder (PTSD).  In July 2003, the Board 
remanded the appeal for further development.  In June 2005, 
the Board reopened and remanded the claim for service 
connection for PTSD.

On another matter, in the January 2001 rating decision, the 
RO also denied service connection for hypertension as 
secondary to PTSD.  Although the veteran initiated an appeal 
with a timely notice of disagreement, he did not perfect his 
appeal by timely filing a substantive appeal.  In this 
regard, the Board notes that the veteran filed a VA Form 9 in 
March 2006; however, the veteran did not address the issue of 
service connection for hypertension.  Thus, this issue is not 
before the Board.


FINDINGS OF FACT

1.  The veteran was not engaged in combat.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors occurred.

3.  The veteran does not have PTSD caused by any event that 
occurred in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decisions.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudications, the veteran has not been 
prejudiced thereby.  The content of a March 2004 notice 
letter essentially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The letter informed the veteran of the 
information and evidence necessary to substantiate a claim 
for service connection and of his and VA's duties in 
obtaining evidence.  The letter also informed him of the 
types of evidence he can submit and essentially asked him to 
identify relevant records.  Thus, as a practical matter, the 
Board finds that the veteran has been notified of the need to 
provide any evidence in his possession that pertains to his 
claim.  Furthermore, in a September 2005 letter, VA provided 
notice pursuant to 38 C.F.R. § 3.304(f)(3) (2005), and asked 
him to send any evidence in his possession that pertains to 
his claim.  

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and 
effective date of an award.  In this regard, in an April 2006 
letter, VA informed the veteran of the information and 
evidence needed to establish a disability rating and 
effective date for the claim on appeal.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical and personnel records, post-service VA 
medical records, a VA examination report, and statements made 
by and on behalf of the veteran in support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2005); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2005).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f).

The veteran contends, in essence, that he was repeatedly 
harassed, physically and mentally, by his drill sergeant 
during boot camp and that he was similarly harassed by his 
fellow servicemen.  He also contends that he was in constant 
fear of going into combat.  In addition, in a March 2006 VA 
Form 9, the veteran's representative stated that the veteran 
took on sniper fire in Vietnam while serving as a wireman but 
that such incidents were not reported unless someone was hit.  

Also in the March 2006 VA Form 9, the veteran's 
representative stated that the diagnosis of PTSD based on the 
veteran's in-service stressors provides supporting evidence 
that the stressors actually occurred.  The representative 
also stated that the veteran has no supporting documentation 
other than his own statements.  

Based on the veteran's service records, the Board finds that 
he did not engage in combat.  In this regard, he received no 
medals showing that he engaged in combat and he received no 
wounds due to enemy fire.  Indeed, the veteran only asserts 
that he was afraid of going into combat, not that he actually 
saw any combat.  The Board notes his contention that he took 
on sniper fire while serving as a wireman.  However, the 
Board observes that he acknowledged that no report had been 
made, as he was not hit.  In sum, the veteran has no verified 
combat-related stressors.

In addition, the Board notes that his service records are 
negative for any complaints regarding the alleged harassment 
by his drill sergeant or fellow servicemen.  Thus, the 
veteran must provide credible supporting evidence that the 
claimed in-service stressors occurred.  In this regard, the 
Board acknowledges that additional verifying evidence may be 
obtained from sources other than the veteran's service 
records.  38 C.F.R. § 3.304(f); see Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

After review, the Board concludes that the record does not 
contain evidence corroborating the veteran's claimed in-
service stressors of physical and mental harassment by his 
drill sergeant and fellow servicemen.  

The veteran's service medical records contain no mention of 
any harassment by his drill sergeant or fellow servicemen.  
Further, his separation examination report reflects a normal 
psychiatric evaluation.  The Board notes the veteran's 
contention that his drill sergeant would abuse his left arm, 
which he injured prior to service.  Indeed, his service 
entrance examination report reflects a history of a fracture 
of the left forearm; however, examination of the upper 
extremities was normal and the examiner noted no residual 
disability.  Similarly, his separation examination report 
reflects a normal examination.  Thus, the mere fact that the 
veteran had a prior injury to his left arm does not provide 
credible evidence of this stressor.

Likewise, the veteran's service personnel records contain no 
mention of any harassment by his drill sergeant or fellow 
servicemen.  Furthermore, there is no indication of any 
behavior change during that time or shortly thereafter.  In 
this regard, the Board notes that his service personnel 
records show an appointment to private first class in April 
1969 and to lance corporal in October 1969.  Thus, the record 
fails to reflect any deterioration in work performance during 
or shortly after boot camp, when the alleged harassment 
occurred.

The Board notes that his service personnel records show a 
period of unauthorized absence from December 1970 to February 
1971, during which time he had been convicted of shoplifting 
by a state court.  They also show that in March 1971 he 
requested a hardship discharge in lieu of a court martial.  
First, the Board observes that this indication of a 
deterioration in work performance occurred two years after 
the alleged harassment in boot camp.  The Board next observes 
that it is the only such report of record, thus indicating a 
one-time, isolated event toward the end of his service.  
Lastly, the Board notes that contemporaneous personnel 
records show that the veteran attributed his behavior to 
personal problems involving his family, including the need to 
earn money to support his family, and to a dislike for his 
duty assignment.  Thus, the Board finds that this behavior 
change two years after the alleged harassment by his drill 
sergeant and fellow servicemen fails to constitute credible 
supporting evidence of the claimed stressor.  

In an October 2005 correspondence, the veteran stated that he 
had seen counselors and chaplains during service.  However, 
the veteran has not submitted any records of those sessions, 
or any statements from those individuals or others verifying 
that he sought such help.  Thus, his mere assertion that he 
consulted counselors and chaplains during service does not 
provide credible supporting evidence that his claimed 
stressors occurred.  The veteran also stated that he abused 
drugs in service to cope with his stress.  However, his 
service medical and personnel records contain no evidence of 
any drug abuse, and the veteran has not otherwise submitted 
any evidence corroborating his substance abuse in service.

The Board also notes that the record contains August 1999 
statements from the veteran's mother and two brothers 
indicating behavior changes after returning from service.  
The Board observes, however, that the observations were not 
made shortly following the alleged harassment by his drill 
sergeant and fellow servicemen.  Further, the statements 
recalling the observations were written over 28 years after 
the observations were made.  Furthermore, in an October 2005 
correspondence, the veteran stated that he had not 
communicated with his family while in service.  Thus, the 
Board finds that the above lay statements do not constitute 
the evidence of contemporaneous behavior changes contemplated 
by 38 C.F.R. § 3.304(f).  

In sum, the veteran has not submitted any credible evidence 
corroborating his claimed in-service personal assault 
stressors.  In this regard, the Board observes that the 
record does not contain any records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; or contemporaneous statements from family 
members, roommates, fellow service members, or clergy.  
Likewise, the Board observes that the record is void of any 
behavior changes that may constitute credible evidence of the 
stressors.  In this regard, the Board points out that his 
unauthorized absence and subsequent discharge have been 
attributed to reasons other than the claimed in-service 
stressors.

The Board notes that the record contains medical evidence 
indicating a diagnosis of PTSD based on the veteran's claimed 
in-service stressors.  In this regard, the Board observes its 
duty to assess the credibility and weight to be given to the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds 
that the medical evidence favoring the veteran's claim was 
based primarily on the history provided by the veteran, and 
that this history has been found to be unreliable.  When a 
medical opinion relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 223 (1993).  

Similarly, medical statements that accept a veteran's report 
as credible and relate his PTSD to an event experienced in 
service do not constitute the requisite credible evidence of 
a stressor.  Moreau, supra.  Thus, the contention raised by 
the veteran's representative, that the diagnosis of PTSD 
based on the veteran's in-service stressors provides 
supporting evidence that the stressors actually occurred, is 
to no avail.

While the record contains a diagnosis of PTSD due to the 
veteran's claimed in-service personal assaults, the Board 
observes that applicable law provides that a diagnosis of 
PTSD must be based on a verified stressor.  Unfortunately, 
there has been no such verification in this case.  A 
diagnosis of PTSD that is based on an examination that relied 
upon an unverified history is inadequate.  See West v. Brown, 
7 Vet. App. 70, 77-78 (1994).

The Board acknowledges the veteran's contention that his PTSD 
is related to service.  The Board observes, however, that he, 
as a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


